DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art neither anticipates nor renders obvious the claimed invention as claimed.  While it is well known in the art to have a robot as described by the previously mentioned reference to Negishi (JP 2007-237316).  However, Negishi and the prior art lacks at least one plate-shaped projection extending in a thickness direction of the first plate-shaped member so as to protrude into the base, and the at least one plate-shaped projection comprises (1) a plurality of conduit-side connectors arranged on a first surface of the at least one plate-shaped projection extending in a thickness direction of the at least one plate-shaped projection and (2) a corresponding plurality of connectors which are connected to the plurality of conduit-side connectors and arranged on a second surface, opposite to the first surface, of the at least one plate-shaped projection extending in an opposite thickness direction of the at least one plate-shaped projection, and wherein the at least one plate-shaped projection is provided in the first plate-shaped member, and therefore the at least one plate-shaped projection is removed from the base together with the first plate-shaped member.
Neither previously mentioned Inoue (US 2004/0261536) nor newly found reference to Koide et al. (US 9,435,678) teach this feature.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BOBBY RUSHING, JR whose telephone number is (571)270-0501.  The examiner can normally be reached on Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kelleher can be reached on 571-272-7753.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 




/BOBBY RUSHING, JR/Primary Examiner, Art Unit 3658